Exhibit 10.1



 

FIRST AMENDMENT

OF THE

STEPAN COMPANY MANAGEMENT INCENTIVE PLAN

(As Amended and Restated

Effective as of January 1, 2005)

WHEREAS

, Stepan Company (the "Company") has established and maintains the Stepan
Company Management Incentive Plan, as Amended and Restated effective as of
January 1, 2005, (the "Plan"); and



WHEREAS

, the Company reserved the right to amend the Plan in Section 7.1 by action of
its Committee;



NOW, THEREFORE, BE IT RESOLVED

, that the Plan is amended, effective as of January 1, 2008, in the following
particulars effective as of the date set forth herein:



1. By deleting Section 7.1 of the Plan and inserting in lieu thereof the
following:

"7.1 Amendment and Termination. The Board of Directors may from time to time
amend the Plan in such respects as it deems advisable and may terminate the Plan
at any time; provided, however, that no such amendment or termination shall
adversely affect any right or obligation with respect to any Award theretofore
made under the Plan or cause any amount deferred pursuant to the Plan to be
included in gross income or subject to additional tax and interest under Code
Section 409A(a)(1)."

2. By deleting the first sentence of Section 2.2 of the Plan and inserting in
lieu thereof the following:

"The amount of an incentive award (the "Award") for any calendar year shall be
determined by the Committee and shall be based upon the performance of the
Company, the performance of the Participant's department (if relevant), and the
performance of the Participant; provided, however, that the amount of an Award
to any Participant for any calendar year shall not exceed 75 percent (125
percent for calendar years beginning on or after January 1, 2008) of the amount
of the actual base salary payable to the Participant by the Company for the
calendar year for which the Award is made, exclusive of the Award or any other
form of executive compensation, stock option or other fringe benefit."

RESOLVED FURTHER, that the duly elected and qualified officers of the Company
be, and they hereby are, authorized to cause the amendments to the Plan set
forth above to be made, including but not limited to, causing to be filed any
and all appropriate documents with the Securities and Exchange Commission and
the New York Stock Exchange, necessary to effect such amendments.

IN WITNESS WHEREOF

, the duly authorized officer of the Company has executed this First Amendment
on behalf of the Company this 15th day of September, 2008.



 

 

 

STEPAN COMPANY

 

By /s/ Greg Servatius

Its Vice President - Human Resources

 

ATTEST:

 

Sheila Crockett

 

Total Rewards Supervisor